Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.

Response to Amendment

Claim 13, 22 and 30 have been amendment
Claim 13-32 remain pending in the application

Response to Arguments
Applicant’s arguments with respect to claim(s) 13-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 13-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over by KII et al (US PG Pub 2009/0157637 A1) in view of Sarukki et al (U.S. PG Pub 2008/0184336)

As of claim 13, 22 and 30, KII et al teach a non-transitory computer accessible storage medium (medium ID database, fig 1, element 505a) storing a plurality of instructions which, when executed on a computer system: receive a command in a central repository of entitlements (receive access right information, video controller, 38, see fig 30) to provide one or more entitlements for an accessing entity to services provided by an access-controlled entity; locate the one or more entitlements (read an access right information illustratively in the access_path see fig 30 step 178; and transmit the one or more transmit the information to the service provider) (See fig 1, 24, 30, page 23, pp 0399-0402). Kii et el fail to teach an the limitation of a system storing a central repository of entitlements, and provides the one or more entitlements to the access-controlled entity. However, Sarukkai et al teach system storing a central repository of entitlements, and provides the one or more entitlements to the access-controlled entity (see pp 0042, 0043, 0104, 0110).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Skill et al inventive concept to include Sarukkai et al’s system storing a central repository of entitlements, and provides the one or more entitlements to the access-controlled entity in order to provide a policy administration point and a decision interface configured to issue one or more decision queries to an associated one or the policy decision points. 

As of claim 14, 23 and 31, the non-transitory computer accessible storage wherein the command is received from the access-controlled entity, and wherein the command includes a handle (medium ID) to the entitlements (access information) (See fig 1, 24, 30, page 23, pp 0399-0402).
 
As of claim 15, 32, the non-transitory computer accessible storage medium as recited wherein the handle (medium ID) is opaque to the accessing entity (See fig 1, 24, 30, page 23, pp 0399-0402). 

As of claim 16, 24, the non-transitory computer accessible storage medium as recited wherein plurality of instructions, when executed: receive a second command in the central repository from the accessing entity to request the handle (medium ID); and respond to the accessing entity with the handle (See fig 1, 28, page 23, pp 0391-0392). 

See pp 0390). 

As of claim 18, 26, the non-transitory computer accessible storage medium as recited further comprising a third plurality of instructions which, when executed: route messages between the access-controlled entity, the accessing entity, and the central repository; and enforce the move once requirement for the handle responsive to the move once command containing the handle (See fig 1, 24, 30, page 23, pp 0399-0402). 

As of claim 19, 27, the non-transitory computer accessible storage medium as recited wherein the command is received from the accessing entity, and wherein the command identifies the access-controlled entity (See fig 1, 24, 30, page 23, pp 0399-0402).

As of claim 20, 28, the non-transitory computer accessible storage medium as recited wherein the command provides a callback address for the accessing entity, and wherein the plurality of instructions, when executed, provide the callback address with the one or more entitlements to the access-controlled entity (See fig 1, 24, 30, page 23, pp 0399-0402).

As of claim 21, 29, the non-transitory computer accessible storage medium as recited further comprising a second plurality of instructions forming the access-controlled entity, wherein the second plurality of instructions, when executed: perform a callback to the accessing entity responsive to See fig 1, 24, 30, page 23, pp 0399-0402).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIRMIN BACKER whose telephone number is (571)272-1519.  The examiner can normally be reached on Monday-Thursday 9:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492 .The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/FIRMIN BACKER/               Supervisory Patent Examiner, Art Unit 3685